Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
Claims 3 and 8 are amended.
Claims 1, 2, 4, 6, 7, 14, 15, 17-62 and 65 are canceled.
Claims 3, 5, 8-13, 16, 63 and 64 are examined on the merits.
 
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive:
With respect to independent claims 3 and 8, Applicants argue that the rejection is improper because present claims do not claim gelatin but instead claim hydrogel.
However, the secondary reference of Zemel remedies this deficiency, and as such, the combination of Marshall and Zemel teaches the same material as that claimed by Applicants. It is also noted that modification of  Marshall by Zemel is proper, because Gelatin is an amphipathic polymer, capable of forming chemical hydrogels in presence of crosslinkers. Therefore, the rejection is proper. See the rejection in view of Zemel et al. (WO 2012/106735) below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 8-13, 16, 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. ("Studying the cytolytic activity of gas plasma with self-.
Regarding claims 3 and 5, Marshall discloses a gelatin hydrogel screen and its interaction with cold plasma (Abstract, lines 1-11), wherein the screen performs claimed functions, i.e. reducing the concentration of plasma species and the passage of one or more plasma species, since the screen is made of the same material, i.e. gelatin (Abstract, line 3), as that disclosed by Applicants (Spec., page 3, [0045]), wherein the screen has a thickness within 2mm (page 2, last paragraph), that encompasses claimed range of 1 mm to 2 mm.
Marshall does not expressly disclose the passage of plasma through the screen, but motivates to do so by disclosing that medical properties of the plasma depend on the plasma power (page 2, lines 3-6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the power of plasma, as taught by Marshall to provide the passage through the screen in order to make plasma to be delivered to the desired biological site, as motivated by Marshall (page 2, line 7).
Marshall does not expressly disclose the screen made of hydrogel.
Zemel teaches a plasma treatment method, wherein the screen is made of hydrogel (page 32, line 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the hydrogel screen in the system of Marshall, as taught by Zemel in order to simplify the treatment procedure by employing a material conventionally known in the art.

However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to reasonably expect the screen to perform claimed function, since the screen of Marshall/ Zemel is made of the same material as claimed.

Regarding claims 8, 9, 13, 16, 63 and 64, Marshall discloses a plasma treatment method (Abstract, line 9) comprising providing a plasma source and screen comprising a hydrogel (Abstract, lines 1-11), wherein the screen inherently performs claimed functions, i.e. reducing the concentration of plasma species and the passage of one or more plasma species, since the screen is made of the same material, i.e. gelatin, as that disclosed by Applicants (Spec., page 3, [0045]).
Marshall does not expressly disclose the passage of plasma through the screen, but motivates to do so by disclosing that medical properties of the plasma depend on the plasma power (page 2, lines 3-6).
The rationale of obviousness rejection discussed above in claim 3 is incorporated herein in its entirety.
Marshall does not expressly disclose the method comprising steps of positioning the screen between the plasma source and a surface of a target to be treated with the plasma such that substantially all of the plasma from the plasma source passes through the screen prior to contacting the surface of the target.


    PNG
    media_image1.png
    347
    531
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the method of Marshall with the steps of positioning the screen between the plasma source and a surface of a target to be treated with the 
Regarding claim 10, Marshall discloses the method, wherein the plasma is formed from helium (page 2, col. 2, line 28).

Regarding claims 11 and 12, Marshall in view of Zemel disclose the screen performing claimed functions, since the screen of Marshall/Zemel it is made of the same material, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781